NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1496

                           FENNER INVESTMENTS, LTD.,

                                                 Plaintiff-Appellant,

                                            v.

                            MICROSOFT CORPORATION,

                                                 Defendant-Appellee,

                                           and

          NINTENDO COMPANY, LTD. and NINTENDO OF AMERICA, INC.,

                                                 Defendants-Appellees.


         Appeal from the United States District Court for the Eastern District of
            Texas in case no. 07-CV-00008, Judge Leonard Davis.

Before NEWMAN, RADER, and LINN, Circuit Judges.

PER CURIAM.

                                       ORDER


      The judgment in this case is affirmed. We uphold the district court’s grant of

summary judgment of no infringement based on the court’s determination that there are

no genuine issues of material fact and that no reasonable jury could find that the

accused devices of Microsoft and Nintendo meet the pulse width limitation of the

asserted claims of Fenner’s U.S. Patent No. 6,297,751 literally or under the doctrine of

equivalents.   We need not and do not address Microsoft’s alternate ground for
affirmance, nor do we address the question raised by Fenner whether the district court

erred in its construction of the claim term “processor.”



                                                 FOR THE COURT


___March 15, 2010___                             /s/ Jan Horbaly
      Date                                       Jan Horbaly
                                                 Clerk

cc:    Jonathan S. Franklin, Esq.
       Ruffin B. Cordell, Esq.
       Jerry A. Riedinger, Esq.




2009-1496                                    2